Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukinobu et al. (US 2010/0304048).
Regarding claim 1, Yukinobu et al. teaches a light control sheet (Fig. 1, [0119-0124, 0082-0097, 0013-0081), comprising: 
a light transmissive resin substrate (the first or second base/plastic film having been provided with gas barrier function and subjected to hard coating, which is corresponding to a GX film, [0119, 0121, 0083, 0073, 0039, 0044]); and 
a light control layer (the layer including the first transparent conductive layer, the liquid crystal layer and the second transparent conductive layer, [0121, 0119, 0073]) formed on the light transmissive resin substrate (the about 13 μm thick first or second base/plastic film having been provided with gas barrier function, which is corresponding to a GX film, [0119, 0121, 0083, 0073, 0039]), 

the light transmissive resin substrate (the first or second base/plastic film having been provided with gas barrier function and subjected to hard coating, which is corresponding to a GX film, [0119, 0121, 0083, 0073, 0039, 0044]) includes a light transmissive resin sheet (the film corresponding to the PET film, [0083, 0039]) and a surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, [0119, 0121, 0083, 0073, 0039, 0044]) that has a barrier property ([0083-0084, 0044]), the light transmissive resin sheet (the film corresponding to the PET film, [0083, 0039]) has a first surface ([0083-0084, 0119, 0121, 0044]) that faces the light control layer (the layer including the first transparent conductive layer, the liquid crystal layer and the second transparent conductive layer, [0121, 0119, 0073]) and a second surface ([0083-0084, 0044, 0119, 0121]) opposite to the first surface ([0083-0084, 0119, 0121, 0044]), and the surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, [0119, 0121, 0083, 0073, 0039, 0044]) is formed on ([0083-0084, 0044, 0121, 0119]) at least one of the first surface ([0083-0084, 0044, 0121, 0119]) and the second surface ([0083-0084, 0044, 0121, 0119]).

Regarding claims 2, 4, 11 and 13, Kobayashi also teaches the following elements:
(Claim 2) the surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, 
(Claim 4) the surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, [0119, 0121, 0083-0084, 0044]) is a diffusion prevention layer ([0121, 0083-0084, 0044]) that prevents diffusion of low-molecular weight impurities ([0121, 0083-0084, 0044]) from the light transmissive resin sheet (the film corresponding to the PET film, [0083, 0039]).
(Claim 11) the electrode layers (the first transparent conductive layer and the second transparent conductive layer, [0121, 0119, 0073]) comprise a conductive polymer ([0082-0084])
(Claim 13) a light control device ( [0032, 0071-0073, 0076, 0119-0124, 0082-0097, 0013-0081), comprising: the light control sheet (Fig. 1, [0119-0124, 0082-0097, 0013-0081) of claim 1; and a voltage controller (an inherent controller to repeatedly turn an AC voltage of 15 V ON and OFF across the Ag lead wires for applying voltage [0120, 0122-0123]) configured to control application of a drive voltage ([0120, 0122-0123]) to the electrode layers (the first transparent conductive layer and the second transparent conductive layer, [0121, 0119, 0073]) of the light control sheet (Fig. 1, [0119-0124, 0082-0097, 0013-0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claim 2 above, and in view of  Lim et al. (US 2017/0369712).
Regarding claim 3, Yukinobu et al. teaches that the hard coat layer. Yukinobu et al. does not explicitly point out that the hard coat layer is a cured product of a photocurable resin or a cured product of a thermosetting resin.
Lim et al. teaches that the hard coat layer (Abs, [0001-0002, 0008-0011, 0023-0057]) is a cured product of a photocurable resin ([0034-0042]) or a cured product of a thermosetting resin.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Yukinobu et al. since this would help to provide a hard coating film exhibiting excellent bending resistance while having high hardness (Lim et al., [0020]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claim 4 above, and in view of  Hanada et al. (US 6171663).
Regarding claim 5, Yukinobu et al. teaches that the diffusion prevention layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, [0119, 0121, 0083-0084, 0044]) includes polyvinyl alcohol ([0083-0084]). Yukinobu et al. does not explicitly teach that the diffusion prevention layer is a crosslinked product of a composition including at least one polymer selected from the group consisting of an acrylic polymer, a polyester, a polyurethane, and a polyvinyl alcohol, and the at least one polymer has a functional group that forms a crosslinked structure.
Hanada et al. teaches that the diffusion prevention layer (from Col. 18, lines 38 to Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28, from Col. 2, Line 28 to Col. 5, Line 38 ) is a crosslinked product (Col. 18, lines 38-Col. 19, Lines 7, Col. 7, Lines 31-60, Col. 11, Lines 5-28) of a composition including at 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hanada et al. for the system of Yukinobu et al. such that since this would help to provide a transparent resin substrate which is excellent in the chemical or solvent resistance, gas barrier properties (Hanada et al., Col. 2, Lines 28-33, Col. 18, lines 49-55).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. as applied to claim 1 above, and in view of  Yanagida (US 2006/0152649).
Regarding claim 12, Yukinobu et al. teaches that the liquid crystal layer (the liquid crystal layer, [0121, 0119, 0073]) includes a polymer network ([0121, 0119, 0073]) and a liquid crystal composition ([0121, 0119, 0073]). Yukinobu et al. does not explicitly point out that the liquid crystal layer includes the polymer network having a plurality of domains each filled with the liquid crystal composition.
Yanagida teaches that the liquid crystal layer (Fig. 1A-1D, [0062-0068]) includes the polymer network (3 in Fig. 1A-1D, [0062-0068]) having a plurality of domains (Fig. 1A-1D, [0062-0068]) each filled with the liquid crystal composition (2 in Fig. 1A-1D, [0062-0068]).
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yanagida for the system of Yukinobu .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2019/0049797).
Regarding claim 6, Hosaka et al. teaches a light control sheet (Abs, [0014, 0186-0286], Tables 5-6), comprising: 
a light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]); and 
a light control layer (the layer corresponding to the electrodes, the alignment layer and the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) formed on the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]), 
wherein the light control layer (the layer corresponding to the electrodes, the alignment layer and the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) includes a liquid crystal layer (the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) and a plurality of electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) that sandwich ([0191, 0186, 0262]) the liquid crystal layer (the liquid crystal layer, Abs, [0014, 0186-0199, 0262]), and 
the electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) form a structure (Abs, [0014, 0186-0199, 0262]) in which an amount of increase in haze value (Table 5-6, [0265-0269]) after the structure (Abs, [0014, 0186-0199, 0262]) is kept for 72 hours at a temperature of 80˚C and a relative humidity of 90% (the stressed test in Table 5-6, [0266]) is less than 1.3% (Table 5-6, [0265-0269],  examples 10 and 12 in Tables 5-6 shows that the amount of increase in haze value under the stressed test is less than 1.2%; for example, in example 10, the amount of increase in haze value under the stressed test under transparency mode is 11.8%-10.7%=1.1% under transparency mode and 92.3%-91.4%=0.9% under MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the amount of increase in haze value after the structure of the system of Hosaka et al. is kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% is less than 2% since this would help to provide a stable liquid crystal display device with good optical properties even under a high-temperature and high-humidity environment, or against UV irradiation (Hosaka et al., [0015, 0265-0269]).

Regarding claim 8, as stated in the rejection of claim 6 above, Hosaka et al. already teaches that an amount of increase in haze value (Table 5-6, [0265-0269]) after the structure (Abs, [0014, 0186-0199, 0262]) formed by the electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is kept for 72 hours at a temperature of 80˚C and a relative humidity of 90% (the stressed test in Table 5-6, [0266]) is less than 1.3% (Table 5-6, [0265-0269]). 
Since the structure comprises the light transmissive resin substrate, the total amount of increase in haze value of the structure comprises the amount of increase in haze value of the light transmissive resin substrate. Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the amount of increase in haze value after the structure of the system of Hosaka et al. is kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% is less than 2%, and the light transmissive resin substrate of the system of Hosaka et al. exhibits an increase of less than 2% in haze value after being kept for 100 hours at a temperature of 85˚C and a .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. as applied to claim 6 above, and in view of  Yukinobu et al. (US 2010/0304048).
Regarding claim 7, Hosaka et al. teaches that the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) includes a light transmissive resin sheet (the plastic substrates, Abs, [0014, 0186, 0262]), the light transmissive resin sheet (the plastic substrates, Abs, [0014, 0186, 0262]) has a first surface (Abs, [0014, 0186, 0262]) that faces the light control layer (the layer corresponding to the electrodes, the alignment layer and the liquid crystal layer, Abs, [0014, 0186-0199, 0262]) and a second surface (Abs, [0014, 0186, 0262]) opposite to the first surface (Abs, [0014, 0186, 0262]). Hosaka et al. does not teach that the light transmissive resin substrate includes a surface-treated layer that has a barrier property, and the surface-treated layer is located on at least one of the first surface and the second surface.
Yukinobu et al. teaches that (Fig. 1, [0119-0124, 0082-0097, 0013-0081) the light transmissive resin substrate (the first or second base/plastic film having been provided with gas barrier function and subjected to hard coating, which is corresponding to a GX film, [0119, 0121, 0083, 0073, 0039, 0044]) includes a light transmissive resin sheet (the film corresponding to the PET film, [0083, 0039]) and a surface-treated layer (the layer corresponding to the vapor-deposited alumina gas barrier layer, the silicate-polyvinyl alcohol hybrid coating layer, and/or the hard coating layer, [0119, 0121, 0083, 0073, 0039, 0044]) that has a barrier property ([0083-0084, 0044]), the light transmissive resin sheet (the film corresponding to the PET film, [0083, 0039]) has a first surface ([0083-0084, 0119, 0121, 0044]) that faces the light control layer (the layer including the first transparent conductive layer, the liquid crystal 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yukinobu et al. for the system of Hosaka et al. since this would help to provide a substrate having gas barrier function and a superior flexibility (Yukinobu et al., [0013]).

Regarding claim 9, as stated in the rejection of claim 6 above, Hosaka et al. already teaches that an amount of increase in haze value (Table 5-6, [0265-0269]) after the structure (Abs, [0014, 0186-0199, 0262]) formed by the electrode layers (the electrodes, Abs, [0014, 0186, 0191, 0262]) and the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is kept for 72 hours at a temperature of 80˚C and a relative humidity of 90% (the stressed test in Table 5-6, [0266]) is less than 1.3% (Table 5-6, [0265-0269]). 
Since the structure comprises the light transmissive resin substrate, the total amount of increase in haze value of the structure comprises the amount of increase in haze value of the light transmissive resin substrate. Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try the amount of increase in haze value after the structure of the system of Hosaka et al. in view of Yukinobu et al. is kept for 100 hours at a temperature of 85˚C and a relative humidity of 85% is less than 2%, and the light transmissive resin substrate of the system of Hosaka et al. in view of Yukinobu et al. exhibits an increase of less than 2% in haze value after being kept .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. in view of Yukinobu et al. as applied to claim 6 above, and in view of  Lim et al. (US 2017/0369712).
Regarding claim 10, Hosaka et al. teaches that the light transmissive resin substrate (the plastic substrates, Abs, [0014, 0186, 0262]) is plastic substrate ([0186], plastic substrates such as acrylic substrates, polycarbonate substrates, PET (polyethylene terephthalate) substrates, etc.). Hosaka et al. does not explicitly teach that the light transmissive resin substrate is a polyethylene naphthalate sheet or a polyimide sheet.
Lim et al. teaches that the light transmissive resin substrate (Abs, [0001-0002, 0008-0011, 0023-0057]) is a plastic substrate ([0032]) of a polyethylene naphthalate sheet ([0032]) or a polyimide sheet ([0032]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lim et al. for the system of Hosaka et al. in view of Yukinobu et al. since this would help to provide a plastic film/substrate having transparency and can be effectively used for a flexible display (Lim et al., [0020, 0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871